Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156968                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156968
                                                                    COA: 340063
                                                                    Presque Isle CC: 13-092844-FC;
                                                                    13-092851-FC
  JEREMIAH ALLEN DEWEY,
           Defendant-Appellant.

  _________________________________________/

          By order of September 27, 2018, this case was remanded to the Court of Appeals to
  treat the defendant’s delayed application for leave to appeal as having been filed within the
  deadline set forth in MCR 7.205(G)(3). On the Court’s own motion, we VACATE our
  order of September 27, 2018, and REMAND this case to the Court of Appeals as on leave
  granted. The defendant made a timely request for the appointment of appellate counsel
  but, through no fault of his own, counsel was not appointed, and the defendant was deprived
  of a claim of appeal. On remand, while retaining jurisdiction, the Court of Appeals shall
  remand this case to the Presque Isle Circuit Court to appoint counsel to represent the
  defendant in the Court of Appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2018
           p1016
                                                                               Clerk